Opinion or the Ooubt by
Judge LiNdsay:
Appellant having admitted on the trial that Boyd was an infant at tbe time he executed the note to Davis, it only remains to be determined whether the petition as amended, authorized a recovery. Although it does not clearly appear that Boyd was still an infant at the time he assured the Bells that the note was all right and that he would pay it. The language used will not readily admit of a different interpretation. Being an infant and it not appearing that he made any false statements relative to the note or his age, he was not estopped by any thing he did or said from making defense to this action. His promise to pay the note, made since he attained his majority, do not seem to have been made in writing, and therefore under our statute of frauds are not enforceable. It also appears that he disposed of the property for which the note was given. And as there is nothing in the pleadings to indicate that the same or its proceeds were in his possession after he attained the age of twenty-one, he was not bound to make restoration before relying upon the plea of infancy.
The court did not err in dismissing appellant’s petition, and the judgment is affirmed.